                        UNITED STATES DISTRICT COURT

                  FOR THE WESTERN DISTRICT OF LOUISIANA

                              SHREVEPORT DIVISION

ALONZO E. ALLEN                                  CIVIL ACTION NO. 16-1514-P

VERSUS                                           JUDGE FOOTE

DR. PAMELA HEARNS, ET AL.                        MAGISTRATE JUDGE HORNSBY

                                    JUDGMENT

       For the reasons stated in the Report and Recommendation of the Magistrate Judge

previously filed herein, and after an independent review of the record, including written

objections filed by Plaintiff, and determining that the findings are correct under the

applicable law;

       IT IS ORDERED that Plaintiff’s civil rights complaint is DISMISSED WITH

PREJUDICE as frivolous under 28 U.S.C. § 1915(e). The Clerk of Court is instructed to

send a copy of this Judgment to the keeper of the Three Strikes List in Tyler, Texas.

      THUS DONE AND SIGNED, in chambers, in Shreveport, Louisiana, on this

18th day of March, 2020.




                                                ________________________________
                                                ELIZABETH ERNY FOOTE
                                                UNITED STATES DISTRICT JUDGE
